DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
An intelligent engine intake MAF prediction or estimation system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification has returned the following structure:
Intelligent MAF Prediction System with Neural Network 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 is objected to because of the following informalities:  
At claim 19 line 3 “at the least one input variable” should read --the at least one input variable--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11, 13 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the automated ANN architecture algorithm” in lines 2, 4, 6 and 8. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the automated ANN architecture selection algorithm--.
Claim 11 recites the limitation “the automated ANN architecture algorithm” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the automated ANN architecture selection algorithm--.
Claim 13 is indefinite for reciting “The Method of claim 11” while claim 11 claims an arrangement. For examination purposes the limitation will be considered as --The Method of claim 12--.
Claim 18 recites the limitation “the automated ANN architecture algorithm” in lines 2, 5, 7 and 9. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the automated ANN architecture selection algorithm--.
Claim 22 is indefinite for reciting “The Arrangement of claim 18” while claim 18 claims a method. For examination purposes the limitation will be considered as --The Method of claim 18--.
Claim 22 recites the limitation “the automated ANN architecture algorithm” in line 2. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --the automated ANN architecture selection algorithm--.
Claims 8-11 and 19-22 are rejected for depending upon indefinite base claims.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 13 depends on “The Method of claim 11” while claim 11 claims an arrangement. Therefore claim 13 is of improper dependent form.
Claim 22 depends on “The Arrangement of claim 18” while claim 18 claims a method. Therefore claim 22 is of improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over SUNWOO (KR 2013-0043288) in view of XU (WO 2021/202528).
Regarding claim 1, SUNWOO discloses an arrangement for Estimating or Predicting Mass Air Flow (MAF) Sensor Information, comprising:
an engine (110) having an engine controller (140 and 150 taken together) and an engine intake MAF sensor (130);
an intelligent engine intake MAF prediction or estimation system (140) configured to provide an engine intake MAF output variable (air amount, pg. 3 line 29); and
the intelligent engine intake MAF prediction or estimation system comprising an Artificial Neural Network (ANN, pg. 3 line 31) deployed into the engine controller.
SUNWOO further discloses the training (learning) process of the ANN is already well known in the art and therefore a detailed description thereof is omitted (pg. 4 lines 6-8).
XU is one example of an ANN selection and training process.
XU teaches an ANN architecture (160) selected from multiple candidate ANN architectures (140), each of the multiple candidate ANN architectures being trained using a training set of data (120) (S308, Fig. 3), the selected ANN architecture being selected by way of an automated ANN architecture selection algorithm (Fitness) using a testing set of data (130)(S310) to determine architectures for neural networks that receive multi-modal inputs (pg. 3 lines 6-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and train the ANN of SUNWOO as taught by XU to determine an architecture and train the ANN of SUNWOO.
Regarding claim 12, SUNWOO discloses an method of Estimating or Predicting MAF Sensor Information, comprising the steps of:
providing an engine (110) with an engine controller (140 and 150 taken together), and an engine intake Mass Air Flow (MAF) sensor (130);
configuring an intelligent engine intake MAF prediction or estimation system (140) to provide an engine intake MAF output variable (air amount, pg. 3 line 29) using an ANN architecture (ANN, pg. 3 line 31); and 
deploying the intelligent engine intake MAF prediction or estimation system comprising the ANN architecture into the engine controller (implicit).
SUNWOO further discloses the training (learning) process of the ANN is already well known in the art and therefore a detailed description thereof is omitted (pg. 4 lines 6-8).
XU is one example of an ANN selection and training process.
XU teaches training multiple candidate Artificial Neural Network (ANN) architectures (140) using a training set of data (120)(S308, Fig. 3); selecting an ANN architecture (160) from the multiple candidate ANN architectures (140) by way of an automated ANN architecture selection algorithm (Fitness) using a testing set of data (130)(S310) to determine architectures for neural networks that receive multi-modal inputs (pg. 3 lines 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select and train the ANN of SUNWOO as taught by XU to determine an architecture and train the ANN of SUNWOO.

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUNWOO (KR 2013-0043288) in view of XU (WO 2021/202528) and TAGLIALATELA-SCAFATI (US 7,299,123).
Regarding claim 2, SUNWOO as modified teaches the Arrangement of claim 1.
SUNWOO further suggests the engine controller is configured to use the engine intake MAF output variable (output of 140, Fig. 1) instead of the signal provided by the engine intake MAF sensor (130)(Fig. 1), but the other figures and the written specification do not support this disclosure leaving the reference ambiguous on this matter.
However, TAGLIALATELA-SCAFATI teaches an engine controller (implied) configured to use an engine intake MAF output variable (MAF value, Fig. 2) instead of a signal provided by an engine intake MAF sensor (teaches using indirect evaluation based on the speed-density method, col. 1 lines 21-22) to improve performance in transients where the intake manifold filling/emptying dynamics play a significant role (col. 2 lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the engine intake MAF output variable instead of the signal provided by the engine intake MAF sensor of SUNWOO as taught by TAGLIALATELA-SCAFATI to improve performance in transients where the intake manifold filling/emptying dynamics play a significant role.
Regarding claim 3, SUNWOO as modified teaches the Arrangement of claim 1.
SUNWOO is silent regarding how the engine intake MAF sensor (130) operates.
However, TAGLIALATELA-SCAFATI teaches engine intake MAF sensors generally operate on the principle of hot wire anemometry (col. 2 lines 51-52).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize for the MAF sensor of SUNWOO a MAF sensor of the hot wire anemometry type as is generally used as taught by TAGLIALATELA-SCAFATI, to provide an operable MAF sensor.
Regarding claim 13, SUNWOO as modified teaches the Method of claim 11.
SUNWOO further suggests the engine controller is configured to use the engine intake MAF output variable (output of 140, Fig. 1) instead of the signal provided by the engine intake MAF sensor (130)(Fig. 1), but the other figures and written specification do not support this disclosure leaving the reference ambiguous on this matter.
However, TAGLIALATELA-SCAFATI teaches an engine controller (implied) configured to use an engine intake MAF output variable (MAF value, Fig. 2) instead of a signal provided by the engine intake MAF sensor (teaches using indirect evaluation based on the speed-density method, col. 1 lines 21-22) to improve performance in transients where the intake manifold filling/emptying dynamics play a significant role (col. 2 lines 54-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the engine intake MAF output variable instead of the signal provided by the engine intake MAF sensor of SUNWOO as taught by TAGLIALATELA-SCAFATI to improve performance in transients where the intake manifold filling/emptying dynamics play a significant role.
Regarding claim 14, SUNWOO as modified teaches the Method of claim 12.
SUNWOO is silent regarding how the engine intake MAF sensor (130) operates.
However, TAGLIALATELA-SCAFATI teaches engine intake MAF sensors generally operate on the principle of hot wire anemometry (col. 2 lines 51-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize for the MAF sensor of SUNWOO a MAF sensor of the hot wire anemometry type as is generally used as taught by TAGLIALATELA-SCAFATI, to provide an operable MAF sensor. 

Allowable Subject Matter
Claims 4-6 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7-11 and 18-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHEN (US 2021/0003088) discloses the training set of data and the testing set of data being acquired from testing a target engine (0175 lines 1-3) and pre-processing a body of data (input data, 0043 lines 1-2), the pre-processing comprising splitting the body of data into the training set of data and the testing set of data (0043 lines 4-5). CHEN discloses neither a MAF sensor nor a MAF prediction/estimation system. CHEN does not disclose selecting an ANN architecture from multiple candidate ANN architectures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747